DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-045465, filed on 03/13/2019 was received with the present application.

Election/Restrictions

Applicant’s election without traverse of species I (represented by Figures 1-3), encompassing claims 1 and 7, in the reply filed on 11/16/2021 is acknowledged.

Claims 2-6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II-X (represented by corresponding Figures 4-12) and there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021. The requirement is therefore made FINAL.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 10 include the reference character “500”, which is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1 and 7 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, lines 4, 10, 13, 15, 20, and 23, the limitation “the plunger” should read “the cylindrical plunger”. 
In claim 1, lines 3-4, 21-22, and 24, the limitation “the plunger bore” should read “the cylindrical
In claim 1, line 22, the limitation “a tip end surface” should read “the tip end surface”.
In claim 7, lines 7, and 9-10, the limitation “the plunger” should read “the cylindrical plunger”. 
In claim 7, line 14-15, the limitation “the plunger bore” should read “the cylindrical plunger bore”.
In claim 7, line 13, the limitation “a protruding amount of a lead part of the plunger” should read “the protruding amount of the lead part of the cylindrical plunger”.
In claim 7, line 15, the limitation “a tip end surface on an opened side” should read “the tip end surface on the opened side”.
In claim 7, line 16-17, the limitation “a bottom of the plunger bore” should read “the bottom of the cylindrical plunger bore”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 1 contains and/ or a protruding part that is provided to a tip portion of the plunger in a protruding side protruding outward of the cylindrical plunger bore and that makes contact with the rocking lever”. However, none of the embodiments of the tensioner units described within the specification or illustrated in the drawings comprises a rocking lever that is provided with a protruding part near an abutment surface and a tensioner that is also provided with a protruding part at the tip portion of the plunger. Instead, applicant’s specification and the drawings only disclose a protruding part in a tensioner unit being provided, either near the abutment surface of a rocking lever, or alternatively on the tip end surface on a tensioner body of a tensioner (in other words, any given embodiment of the tensioner units comprises a single protruding part that is configured either on the rocking lever or the tensioner, but not configured on both the rocking lever and the tensioner). Furthermore, applicant’s specification and the drawing further fail to provide adequate support for the limitation “a protruding part that is provided to a tip portion of the plunger in a protruding side protruding outward of the cylindrical plunger bore”. As noted above, the protruding part in all disclosed embodiments of the tensioner units are formed on either a rocking lever or on the tensioner body; none of the tensioner units described/ illustrated in the specification/ drawings mentions/ depicts the tip portion of a plunger in a tensioner including a protruding part. 
and/or when the protruding part is brought into contact with the rocking lever”. As explained in detail above, applicant’s specification/ drawings only describe, either the rocking lever in a tensioner unit having a protruding part that contacts the tip end surface on the tensioner body of the tensioner, or alternatively, the tensioner body of the tensioner in a tensioner unit having a protruding part that contacts the rocking lever. Thus, based on applicant’s disclosure in the specification/ drawings, a protruding part in a tensioner unit is not designed contact both a tip end surface on a tensioner body of a tensioner and a rocking lever; which contradicting the above mentioned claim 1 limitations. Subsequently, limitations in lines 11-17 of claim 1 and in lines 27-30 of claim 1, all fails to comply with the written description requirement.  

Claim 7 requires all intervening claim limitation of claim 1. Therefore, claim 7 is also rejected for the reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 limitation “A rocking lever used in the tensioner unit according to claim 1” (in line 1) renders the claim vague and indefinite; specifically because, it’s unclear if the rocking lever in claim 7 is referring to the same rocking lever of the tensioner unit described within claim 1, or if claim 7 is attempting to claim an entirely separate and distinct rocking lever that also comprises a guide surface, a rockably supported boss part, an abutment surface, and a protruding part (in other words, does the tensioner unit in claim 1 includes two rocking levers with the same structure/ features, where one being the rocking lever described within claim 7 limitations). Based on remaining limitations in claim 7, the rocking lever of claim 7 appears to be configured to engage the same plunger and the same tensioner body of the tensioner in the tensioner unit of claim 1; which leads the examiner to interpret the rocking lever in claim 7 as being the same component as the rocking lever of the tensioner unit claim 1; Nevertheless, clarification by the applicant is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (U.S. PGPUB 2004/0159296A1 hereinafter referred to as “Fink”), further in view of Takagi et al. (U.S. PGPUB US 2016/0123436A1 hereinafter referred to as “Takagi”).

In regards to claims 1, Fink teach (Figures 1-4) a tensioner unit (tensioning rail 6 and chain tensioner 7) comprising: a tensioner (chain tensioner 7) including a tensioner body (body of the chain tensioner 7, as indicated in the modified figure 1 below) having a cylindrical plunger bore (hollow cavity of the chain tensioner 7 that accommodates the tensioning piston 8, as indicated in the modified figure 1 below) with an open end (open upper end of the hollow cavity of the chain tensioner 7), a cylindrical plunger (tensioning piston 8) slidably inserted in the cylindrical plunger bore (hollow cavity of the chain tensioner 7), and a biasing means (helical spring in the chain tensioner 7 disclosed in paragraph 0023) biasing the cylindrical plunger (tensioning piston 8) outward of the cylindrical plunger bore (hollow cavity of the chain tensioner 7); a rocking lever (tensioning rail 6) including a guide surface (outer surface of the slideway-lining body 11 that is attached to the upper-surface rail 10) that makes sliding contact with an endless running transmission member (timing chain 3), a rockably supported boss part (pivotable bushing 17), and an abutment surface (pressure-application surfaces 21 of the pressure-application regions 19 on the rear-surface rail 14) provided on an opposite side from the guide surface (outer surface of the slideway-lining body 11) for abutment with the cylindrical plunger (tensioning piston 8); a protruding amount (distance between the tip end of the tensioning piston 8 and the upper end surface on the body of the chain tensioner 7 when the tensioning piston 8 is fully retracted, as indicated in the modified figure 1 below) of a lead part of the cylindrical plunger (upper portion of the tensioning piston 8 that extends out of the hollow 
Whereas, Takagi teach (Figures 1-6) a tensioner unit (tensioner 100 and rocking lever 150) comprising: a tensioner (tensioner 100) including a tensioner body (tensioner body 110) having a cylindrical plunger bore (cylindrical plunger housing hole 111), a cylindrical plunger (cylindrical plunger 120) slidably inserted in the cylindrical plunger bore (cylindrical plunger housing hole 111), and biasing means (bias means/ coil spring disclosed in paragraph 0043) that biases the cylindrical plunger (cylindrical plunger 120) outward of the cylindrical plunger bore (cylindrical plunger housing hole 111); a rocking lever (rocking lever 150) including a guide surface (guide surface 151) that makes sliding contact with an endless running transmission member (traveling timing chain ‘CH’), a rockably supported boss part (boss portion 152), and an 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the rocking lever in Fink’s tensioner unit with an appropriately sized protruding part similar to the one suggest by Takagi; where said protruding part is positioned near the abutment surface of said rocking lever, and sized/ configured to contact the tip end surface of the tensioner body of a tensioner so as to prevent the rocking lever from displacing towards said tensioner, even when the cylindrical plunger of the tensioner is fully reacted into the cylindrical plunger bore of said tensioner away from the abutment surface of the rocking lever (or when the cylindrical plunger of the tensioner is not in contact with the abutment surface of the rocking lever as illustrated in figure 1 of Fink 


    PNG
    media_image1.png
    656
    820
    media_image1.png
    Greyscale


In regards to claim 7, Fink teach (Figures 1-4) a rocking lever (tensioning rail 6) used in a tensioner unit (chain tensioner 7) that includes a tensioner (chain tensioner 7) with a tensioner body (body of the chain tensioner 7, as indicated in the modified figure 1 above), a cylindrical plunger bore (hollow cavity of the chain tensioner 7 that accommodates the tensioning piston 8, as indicated in the modified figure 1 above), a cylindrical plunger (tensioning piston 8) slidably inserted in the cylindrical plunger bore (hollow cavity of the chain tensioner 7), and a biasing means (helical spring in the chain tensioner 7 disclosed in paragraph 0023) biasing the cylindrical plunger (tensioning piston 8) outward of the cylindrical plunger bore (hollow cavity of the chain tensioner 7); the rocking lever (tensioning rail 6) including a guide surface (outer surface of the slideway-lining body 11 that is attached to the upper-surface rail 10) that makes sliding contact with an endless running transmission member (timing chain 3), a rockably supported boss part (pivotable bushing 17), and an abutment surface (pressure-application surfaces 21 of the pressure-application regions 19 on the rear-surface rail 14) provided on an opposite side from the guide surface (outer surface of the slideway-lining body 11) for abutment with the cylindrical plunger (tensioning piston 8); a protruding amount (distance between the tip end of the tensioning piston 8 and the upper end surface on the body of the chain tensioner 7 when the tensioning piston 8 is fully retracted, as indicated in the modified figure 1 above) of a lead part of the cylindrical plunger (upper portion of the tensioning piston 8 that extends out of the hollow cavity of the chain tensioner 7 when the tensioning piston 8 is fully retracted, as indicated in the modified figure 1 above) measured from a tip end surface on an opened side of the tensioner body (upper end surface on the body of the chain tensioner 7 that surrounds the tensioning piston 8, as indicated in the modified figure 1 above) can be denoted as ‘h’, while an 
Nevertheless, Takagi also teach (Figures 1-6) a rocking lever (rocking lever 150) for a tensioner unit (tensioner 100 and rocking lever 150); the rocking lever (rocking lever 150) comprising: a guide surface (guide surface 151) that makes sliding contact with an endless running transmission member (traveling timing chain ‘CH’), a rockably supported boss part (boss portion 152), and an abutment surface (pressing surface 153) provided on an opposite side from the guide surface (guide surface 151) for abutment with a cylindrical plunger (cylindrical plunger 120) of a tensioner (tensioner 100); the rocking lever (rocking lever 150) having a protruding part (protruding portion 157) provided near the abutment surface (pressing surface 153) for abutment with the cylindrical plunger (cylindrical plunger 120) and that makes contact with a tip end surface of a tensioner body (upper end surface of the tensioner body 110 on which the tip protruding portion 112 is formed) of the tensioner (tensioner 100) when the rocking lever (rocking lever 150) displaces farthest toward the tensioner (tensioner 100); wherein, an interval ‘H’ (distance between the pressing surface 153 and the upper end surface of the tensioner body 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Fink’s rocking lever with an appropriately sized protruding part similar to the one suggest by Takagi; where said protruding part is positioned near the abutment surface of said rocking lever, and sized/ configured to contact the tip end surface of the tensioner body of a tensioner so as to prevent the rocking lever form displacing towards said tensioner, even when the cylindrical plunger of the tensioner is fully reacted into the cylindrical plunger bore of said tensioner away from the abutment surface of the rocking lever (or when the cylindrical plunger of the tensioner is not in contact with the abutment surface of the rocking lever as illustrated in figure 1 of Fink reference). By configuring the rocking lever taught by Fink with such a protruding part, the movement of the rocking lever away from the endless running transmission member can be prevented in an instance where the cylindrical plunger of the tensioner is not pressing against the abutment surface of the rocking lever as shown in figure 1 of Fink; which will enable the tension of said endless running transmission member to be maintained if the cylindrical plunger fail to engage the rocking lever or fail to apply a necessary force on the rocking lever due to a tensioner malfunction.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195. The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654